1

2

3

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9
10    JESSE WASHINGTON,                                Case No. 1:17-cv-00302-LJO-EPG (PC)
11                        Plaintiff,
12           v.                                        ORDER SETTING SETTLEMENT
                                                       CONFERENCE
13    H. GAMBOA and R. ROQUE,
14                        Defendants.
15

16          Jesse Washington (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

17   with this civil rights action filed pursuant to 42 U.S.C. § 1983. The court has determined that this

18   case will benefit from a settlement conference. Therefore, this case will be referred to Magistrate

19   Judge Edmund F. Brennan to conduct a settlement conference at the U. S. District Court, 501 I

20   Street, Sacramento, California 95814 in Courtroom #8 on October 17, 2019 at 10:00 a.m. The

21   court will issue the necessary transportation order in due course.

22          In accordance with the above, IT IS HEREBY ORDERED that:

23          1. A settlement conference has been set for October 17, 2019 at 10:00 a.m. in Courtroom

24                #8 before Magistrate Judge Edmund F. Brennan at the U. S. District Court, 501 I

25                Street, Sacramento, California 95814.

26          2. A representative with full and unlimited authority to negotiate and enter into a binding

27

28
                                                          1
1                 settlement shall attend in person.1

2             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

3                 The failure of any counsel, party or authorized person subject to this order to appear in

4                 person may result in the imposition of sanctions. In addition, the conference will not

5                 proceed and will be reset to another date.

6             4. Each party shall provide a confidential settlement statement to chambers seven (7)

7                 days prior to the settlement conference. Statements may be e-mailed to

8                 efborders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

9                 statement Attn: Magistrate Judge Edmund F. Brennan, USDC CAED, 501 I Street,

10                Suite 4-200, Sacramento, California 95814 so it arrives no later than seven (7) days

11                prior to the settlement conference. The envelope shall be marked “CONFIDENTIAL

12                SETTLEMENT STATEMENT.” Such statements are neither to be filed with the

13                Clerk nor served on opposing counsel. However, each party shall file a one page

14                document entitled Notice of Submission of Confidential Settlement Conference

15                Statement (See Local Rule 270(d)). Settlement statements shall be clearly marked

16                “confidential” with the date and time of the settlement conference indicated

17                prominently thereon. The parties may agree, or not, to serve each other with the

18                settlement statements. Each party is reminded of the requirement that it be

19                represented in person at the settlement conference by a person able to dispose of the

20                case or fully authorized to settle the matter at the settlement conference on any terms.

21
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
22   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
23   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
     Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
25
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
     Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
26   2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
27   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
28
                                                                 2
1               See L.R. 270.

2

3               The confidential settlement statement shall be no longer than five pages in length,

4               typed or neatly printed, and include the following:

5

6               a. A brief statement of the facts of the case.

7               b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

8                  which the claims are founded; a forthright evaluation of the parties’ likelihood of

9                  prevailing on the claims and defenses; and a description of the major issues in

10                 dispute.

11              c. A summary of the proceedings to date.

12              d. An estimate of the cost and time to be expended for further discovery, pretrial, and

13                 trial.

14              e. The relief sought.

15              f. The party’s position on settlement, including present demands and offers and a

16                 history of past settlement discussions, offers, and demands.

17              g. A brief statement of each party’s expectations and goals for the settlement

18                 conference, including how much a party is willing to accept and/or willing to pay.

19              h. If the parties intend to discuss the joint settlement of any other actions or claims

20                 not in this suit, give a brief description of each action or claim as set forth above,

21                 including case number(s) if applicable.

22
     IT IS SO ORDERED.
23

24     Dated:     August 23, 2019                                /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       3
